DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Finnegan et al (2002/0095210).  Finnegan discloses the base having a distal surface flexible layer (e.g. 24, etc.) being sutured to the atrium (e.g. abstract, para. 16, etc.) with a distal conduit extending distally relative to the distal surface of the flexible layer to receive blood through the atrium, where the conduit is bonded to the flexible layer (e.g. figure 4A, element 50, etc.), coupling a port to the base with a lumen of the port in alignment with the conduit (e.g. figure 4A, element 22, etc.) and inserting a cannula through the conduit (e.g. figure 4B, element 42, etc.) and coupling the heart pump (e.g. element 10, etc.) to an engagement feature of the port (e.g. figure 5, element 52, figures 4B/4C, etc.).   Finnegan incorporates by reference patent 5086064 which discusses the use of the flexible base layer for tissue ingrowth (e.g. col. 2, etc. in the incorporated document).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Finnegan et al in view of Pate et al. (2012/0059398).  Finnegan discloses the claimed invention but not that coring the heart after the base is sutured to the heart, the conduit being made of metal, and the flexible layer being felt. Pate discloses a felt flexible base with metal conduit, where the conduit is sewn to the base (e.g. figure 3, elements 4 and 3, paras. 28, 29, etc.), the base sown into the heart and then the heart is cored (e.g. paras. 30, etc.), to allow the heart pump to draw blood from the heart, with a metal conduit that will resist failure, and allow the flexible layer to be biocompatible and not damage heart tissue.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Finnegan, with the coring the heart after the base is sutured to the heart, the conduit being made of metal, and the flexible layer being felt, as taught by Pate, since it would provide the predictable results of providing a good opening in the heart to allow the heart pump to draw/pump blood from/to the heart, providing a resistant to failure material, and allowing the flexible layer to be biocompatible and prevent damage to heart tissue. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Finnegan in view of Holfert (5089014).  Finnegan discloses the claimed invention except for the conduit distal end having a taper away from the central axis to form a beveled edge or a flared distal end.  Holfert (e.g. figure 2, element 35, figure 4, element 83, figure 5, at around element 99, and figure 6, near element 112, etc.) discloses a conduit in a base, where the conduit distal end has a taper away from the central axis to form a beveled edge or a flared distal end to allow smooth flow of blood into the device and better sealing of the conduit to the base.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Finnegan, with the conduit distal end having a taper away from the central axis to form a beveled edge or a flared distal end, as taught by Holfert, since it would provide the predictable results of a smooth flow of blood into the device and better sealing of the conduit to the base to prevent blood in between the two elements.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Finnegan.  Finnegan discloses the claimed invention except for the conduit being flexible.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Finnegan, with the use of a flexible conduit, as is well known and common knowledge in the art, to provide the predictable results of allowing the conduit to provide movement when coupled to the heart to not damage the heart during use, compared to a rigid conduit, and provide a bendable/alterable element that can be shaped to fit the heart.

Claims 1-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pate et al (2012/0059398) in view of Finnegan et al (2002/0095210), or over Pate el al in view of Mussivand et al (6290639).  Pate discloses a felt flexible base with metal conduit, where the conduit is sewn to the base (e.g. figure 3, elements 4 and 3, paras. 28, 29, etc.; the felt/velour are materials that promote tissue ingrowth—in the alternative, see the 103 below), the base sown into the heart and then the heart is cored (e.g. paras. 30, etc.), where a port with lumen is in alignment with the conduit (e.g. figure 4, element 9; figure 6, element 24, etc.), where there is a cannula (e.g. element 1/20, etc.) as part of the heart pump (e.g. paras. 2, 5, 12, 31, 40, etc.) where the heart pump/cannula is coupled to an engagement feature of the port (e.g. figure 5, top of the washer that element 11 engages; figure 7 at element 21, etc.), and where the cannula in inserted through the conduit (e.g. figures 5 and 7, etc.). 
Pate does not disclose that the conduit has a distal portion that extends past the distal surface of the flexible sheet and into the heart.  Finnegan or Mussivand (e.g. figures 1-3, col. 6, etc.) discloses the use of a conduit that extends past the distal surface of the flexible sheet, and into the heart, to prevent the heart tissue surrounding the conduit from going into the conduit opening and blocking the opening of the pump.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Pate, with the conduit having a distal portion that extends past the distal surface of the flexible sheet and into the heart, as taught by Finnegan or Mussivand, since it would provide the predictable results of preventing the heart tissue surrounding the conduit from going into the conduit opening and blocking the opening of the pump.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pate et al in view of Finnegan or Mussivand (i.e. “modified Pate”).  If it is considered that modified Pate’s felt/velour does not allow tissue ingrowth, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Pate, with the flexible layer being a material that promotes tissue ingrowth, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of allowing the tissue to grow into the base material to provide a more secure connection between the base and the heart and help prevent movement of the base to the heart.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over modified Pate and further in view of Farnan et al (2013/0060267).  Modified Pate discloses the claimed invention with the flexible layer port coupled to the base (e.g. figure 4, etc.) but not that the port is sown/sutured to the flexible layer of the base.  Farnan discloses the use of a port sown/sutured to the flexible layer of the base (e.g. figure 4A, element 121, figure 6, element 171, etc.) so that the two are securely attached to prevent movement between the two elements and that will allow easy removal of the device/connection by cutting the suture.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Pate, with the port being sown/sutured to the flexible layer of the base, as taught by Farnan, since it would provide the predictable results of securely attaching the two elements to prevent movement between the elements and that will allow easy removal of the device/connection by cutting the suture.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over modified Pate et al in view of Holfert (5089014).  Modified Pate discloses the claimed invention except for the conduit distal end having a taper away from the central axis to form a beveled edge or a flared distal end.  Holfert (e.g. figure 2, element 35, figure 4, element 83, figure 5, at around element 99, and figure 6, near element 112, etc.) discloses a conduit in a base, where the conduit distal end has a taper away from the central axis to form a beveled edge or a flared distal end to allow smooth flow of blood into the device and better sealing of the conduit to the base.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Pate, with the conduit distal end having a taper away from the central axis to form a beveled edge or a flared distal end, as taught by Holfert, since it would provide the predictable results of a smooth flow of blood into the device and better sealing of the conduit to the base to prevent blood in between the two elements.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Pate et al.  Modified Pate discloses the claimed invention except for the conduit being flexible.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Pate, with the use of a flexible conduit, as is well known and common knowledge in the art, to provide the predictable results of allowing the conduit to provide movement when coupled to the heart to not damage the heart during use, compared to a rigid conduit, and provide a bendable/alterable element that can be shaped to fit the heart.
Allowable Subject Matter
Claims 10-12, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	8/6/22